      Case: 1:20-cv-00107 Document #: 1 Filed: 01/07/20 Page 1 of 10 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MICHAEL BARTODZIEJ,
                                                        Case No.
        Plaintiff,

v.
                                                        COMPLAINT
PREMIUM STAFFING, INC.

        Defendant.                                      JURY DEMANDED


        Now comes the Plaintiff, MICHAEL BARTODZIEJ, by and through his attorneys, and for

his Complaint against the Defendant, PREMIUM STAFFING, INC., Plaintiff alleges and states as

follows:

                                 PRELIMINARY STATEMENT

        1.       This is an action for damages and equitable and injunctive relief for violations of

the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., the Illinois Wage Payment and

Collections Act (“IWPCA”), 820 ILCS 115/1, et seq., the Illinois Minimum Wage Law (“IMWL”),

820 ILCS 105/1, et seq., and breach of contract.

        2.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as this action arises under

a law of the United States, the FLSA.

        3.      This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to this claim occurred in this District.
       Case: 1:20-cv-00107 Document #: 1 Filed: 01/07/20 Page 2 of 10 PageID #:1




                                              PARTIES

        5.       Plaintiff is an individual who was at all relevant times residing in Westchester,

Illinois.

        6.       On information and belief, Defendant is a corporation of the State of Illinois, whose

principal place of business is located in Willowbrook, Illinois.

        7.       Plaintiff and Defendant are each “persons” as defined in 29 U.S.C. § 203(a).

        8.       Defendant is an “employer” as that term is defined by 29 U.S.C. § 203(d), as, on

information and belief, it included people acting directly or indirectly in the interest of an employer

in relation to Plaintiff when he was an employee.

        9.       Defendant is an “employer” as that term is defined by 820 ILCS 105/3(c), as it is

a corporation for which one or more persons were gainfully employed on some day within a

calendar year.

        10.      At all relevant times, Plaintiff was an “employee” as that term is defined by 29

U.S.C. § 203(e)(1), as he is an individual who is employed by Defendant, an employer.

        11.      At all relevant times, Plaintiff was an “employee” as that term is defined by 820

ILCS 105/3, as he is an individual permitted to work by an employer in an occupation.

                                      BACKGROUND FACTS

        12.      Plaintiff began his employment with the Defendant on or about June 10, 2016.

        13.      During Plaintiff’s employment with Defendant he worked as a recruiter.

        14.      Plaintiff’s job duties included placing potential candidates in employment positions

with Defendant’s clients.

        15.      Plaintiff’s position required that he work from a central location calling or emailing

potential candidates.



                                                   2
      Case: 1:20-cv-00107 Document #: 1 Filed: 01/07/20 Page 3 of 10 PageID #:1




           16.   More than half of Plaintiff’s earnings in each year of his employment with

Defendant were derived from commissions on job candidates Plaintiff placed with Defendant’s

clients.

           17.   Plaintiff’s duties did not require that he regularly engage in sales away from

Defendant’s place of business.

           18.   Plaintiff’s primary job duties did not consist of work directly related to the

management or general business operations of the Defendant or its customers.

           19.   Plaintiff regularly worked approximately 44 to 46 hours during each workweek.

           20.   Despite Plaintiff’s clear position as an inside salesperson, Defendant failed to pay

Plaintiff the required one and one-half times his regular wage for all hours worked by Plaintiff in

excess of 40 hours in a given workweek.

           21.   During the time Plaintiff was employed by Defendant, Defendant paid Plaintiff on

a salary basis. Thus, Plaintiff received the same gross amount of pay per workweek, regardless of

the number of hours Plaintiff actually worked during each workweek.

           22.   Plaintiff is informed and believes and based thereon alleges that Defendant willfully

enacted this policy and practice for the purpose of avoiding having to pay Plaintiff for his overtime

hours worked, thereby increasing its own profits.

           23.   During the time Plaintiff was employed by Defendant as a recruiter, Defendant

should have paid Plaintiff at a rate of one and one-half times his regular wage for all overtime

hours worked by Plaintiff in excess of 40 hours in any given workweek.

           24.   Plaintiff voluntarily left his position with Defendant on or about March 29, 2019.

           25.   Prior to leaving his position with Defendant, Plaintiff had placed two candidates at

two separate clients for Defendant.



                                                   3
      Case: 1:20-cv-00107 Document #: 1 Filed: 01/07/20 Page 4 of 10 PageID #:1




       26.     As part of those placements, Plaintiff was entitled to $11,000 in commissions per

placement.

       27.     Plaintiff was also entitled to 10% of his total sales for the quarter, or approximately

$8,390.00, due to Plaintiff having met his sales goals.

       28.     However, after leaving his position Defendant refused to pay Plaintiff commissions

for either of these two placements, or the 10% bonus associated with meeting his sales goals.

                                       COUNT I
                     VIOLATION OF THE FAIR LABOR STANDARDS ACT

       29.       Plaintiff incorporates all of the allegations and statements made above as if fully

reiterated herein.

       30.     At all times material herein, Plaintiff has been entitled to the rights, protections,

and benefits provided under the FLSA, 29 U.S.C. §§ 201, et seq.

       31.     The FLSA regulates, among other things, the payment of overtime pay by

employers whose employees are engaged in interstate commerce, or engaged in the production of

goods for commerce, or employed in an enterprise engaged in commerce or in the production of

goods for commerce. 29 U.S.C. § 207(a)(1).

       32.     Defendant is subject to the overtime pay requirements of the FLSA because it is an

enterprise engaged in interstate commerce and its employees are engaged in commerce.

       33.     The Fair Labor Standards Act provides that “no employer shall employ any of his

employees…for a workweek longer than forty hours unless such employee receives compensation

for his employment in excess of the hours above specified at a rate not less than one and one-half

times the regular rate at which he is employed.” 29 U.S.C. § 207(a)(1).




                                                 4
      Case: 1:20-cv-00107 Document #: 1 Filed: 01/07/20 Page 5 of 10 PageID #:1




          34.   Defendant failed to compensate Plaintiff at one and one-half times his regular wage

for time worked in excess of forty hours per workweek during many pay periods during his

employment with Defendant.

          35.   Defendant, by its failure to fully compensate Plaintiff as set forth above, has

violated and continues to violate the FLSA, including but not limited to, 29 U.S.C. § 207.

          36.   The FLSA, specifically 29 U.S.C. § 213, and its supporting regulations, exempt

certain categories of employees from the FLSA’s overtime pay obligations. However, none of the

FLSA’s overtime pay exemptions apply to Plaintiff.

          37.   The FLSA also provides that “[a]ny employer who violates the provisions of

section 206 or section 207 of this title shall be liable to the employee or employees affected in the

amount of their unpaid minimum wages, or their unpaid overtime compensation, as the case may

be, and in an additional equal amount as liquidated damages…The court in such action shall, in

addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to

be paid by the defendant, and costs of the action.” 29 U.S.C. § 216(b).

          38.   In light of Defendant’s violations of the FLSA as outlined above, Plaintiff is entitled

to a judgment against Defendant in the amount of his unpaid overtime compensation, and an

additional equal amount as liquidated damages, plus reasonable attorneys’ fees and costs of this

action.

                                   COUNT II
                 VIOLATION OF THE ILLINOIS MINIMUM WAGE LAW

          39.   Plaintiff incorporates all of the allegations and statements made above as if fully

reiterated herein.

          40.   At all times material herein, Plaintiff has been entitled to the rights, protections,

and benefits provided under the IMWL, 820 ILCS 105/1, et seq.

                                                  5
      Case: 1:20-cv-00107 Document #: 1 Filed: 01/07/20 Page 6 of 10 PageID #:1




       41.     Defendant is subject to the overtime pay requirements of the IMWL because it

employs workers within the State of Illinois.

       42.     The IMWL provides that “no employer shall employ any of his employees for a

workweek of more than 40 hours unless such employee receives compensation for his employment

in excess of the hours above specified at a rate not less than 1 1/2 times the regular rate at which

he is employed.” 820 ILCS 105/4a(1).

       43.     Defendant failed to compensate Plaintiff at one and one-half times his regular wage

for time worked in excess of forty hours per workweek during many pay periods during his

employment with Defendant.

       44.     Defendant, by its failure to fully compensate Plaintiff as set forth above, has

violated and continues to violate the IMWA, including but not limited to, 820 ILCS 105/4a(1).

       45.     The IMWL incorporates the FLSA’s overtime pay exemptions as set forth in 29

U.S.C. § 213 and its supporting regulations. However, none of the FLSA’s overtime pay

exemptions apply to Plaintiff.

       46.     The IMWA provides that “[i]f any employee is paid by his employer less than the

wage to which he is entitled under the provisions of this Act, the employee may recover in a civil

action the amount of any such underpayments together with costs and such reasonable attorney’s

fees as may be allowed by the Court, and damages of 2% of the amount of any such underpayments

for each month following the date of payment during which such underpayments remain unpaid.”

820 ILCS 105/12(a).

       47.     In light of Defendant’s violations of the IMWL as outlined above, Plaintiff is

entitled to a judgment against Defendant in the amount of his unpaid overtime compensation, plus




                                                 6
      Case: 1:20-cv-00107 Document #: 1 Filed: 01/07/20 Page 7 of 10 PageID #:1




his costs of this action and reasonable attorneys’ fees, plus additional damages of two percent (2%)

of the amount of any such unpaid overtime compensation for each month it has remained unpaid.

                               COUNT III
     VIOLATION OF THE ILLINOIS WAGE PAYMENT AND COLLECTION ACT

      48.      Plaintiff incorporates all of the allegations and statements made above as if fully

reiterated herein.

      49.      Pursuant to the IWPCA, employers are required, by law, to “pay every employee

all wages earned during the semi-monthly pay period…Commissions may be paid once a month.”

820 ILCS 115/3.

      50.      Exhibit A hereto constitutes an unsigned exemplar of the agreement and/or contract

between Plaintiff and Defendant, whereby Defendant agreed to pay Plaintiff commissions based

on a percentage of the fees Defendant collected from its customers. Plaintiff is not currently in

possession of a signed copy of Exhibit A but on information and belief, Defendant is in possession

of a signed copy.

      51.      The IWPCA provides that “[p]ayments to separated employees shall be termed

“final compensation” and shall be defined as wages, salaries, earned commissions, earned bonuses,

and the monetary equivalent of earned vacation and earned holidays, and any other compensation

owed the employee by the employer pursuant to an employment contract or agreement between

the 2 parties.” 820 ILCS 115/2.

      52.      Defendant failed to pay Plaintiff for commissions owed, as set forth above, in its

final compensation payments to Plaintiff.

      53.      Defendant, by its failure to fully compensate Plaintiff for all of his earned

commissions as set forth above, violated the IWPCA.




                                                 7
       Case: 1:20-cv-00107 Document #: 1 Filed: 01/07/20 Page 8 of 10 PageID #:1




        54.       The IWCPA provides that “[a]ny employee not timely paid wages, final

compensation, or wage supplements by his or her employer as required by this Act shall be entitled

to recover…the amount of any such underpayments and damages of 2% of the amount of any such

underpayments for each month following the date of payment during which such underpayments

remain unpaid. In a civil action, such employee shall also recover costs and all reasonable

attorney’s fees.” 820 ILCS 115/14(a).

                                          COUNT IV
                                     BREACH OF CONTRACT

            55.   Plaintiff incorporates all of the allegations and statements made above as if fully

reiterated herein.

            56.   At all times relevant, there existed a valid and enforceable contract between

Plaintiff and Defendant, a copy of which is attached hereto.1

            57.   Plaintiff has complied with and performed all of his obligations under said contract.

            58.   Defendant breached said contract by failing to pay him earned commissions and

compensation as described above, thereby depriving Plaintiff of the benefit of his bargain and

causing Plaintiff to suffer substantial harm.

            59.   Defendant’s failure to pay the agreed-upon commissions and compensation to

Plaintiff constitutes multiple breaches of said contract.

            60.   Plaintiff therefore seeks money damages from Defendant in an amount to be proven

at trial.




1
 While Plaintiff was only provided an unsigned copy of the agreement at issue, Defendant is believed to
be in possession of a copy of the agreement signed by both parties.

                                                    8
      Case: 1:20-cv-00107 Document #: 1 Filed: 01/07/20 Page 9 of 10 PageID #:1




                                     PRAYER FOR RELIEF

       Wherefore, Plaintiff, MICHAEL BARTODZIEJ, respectfully prays this Honorable Court

enter judgment against Defendant, PREMIUM STAFFING, INC., as follows:

               a.      Awarding Plaintiff all unpaid wages, including wages at a rate not less than

                       1 1/2 times the regular rate at which Plaintiff was employed for all hours

                       worked over 40 hours during any workweeks, plus an equal amount in

                       liquidated damages, pursuant to 29 U.S.C. § 216(b);

               b.      Awarding Plaintiff all unpaid wages, including wages at a rate not less than

                       1 1/2 times the regular rate at which Plaintiff was employed for all hours

                       worked over 40 hours during any workweeks, plus the statutory 2% per

                       month penalties stipulated by 820 ILCS 105/12(a)

               c.      Awarding Plaintiff all unpaid commissions and final compensation earned,

                       plus the statutory 2% per month penalties stipulated by 820 ILCS

                       115/14(a).

               d.      Awarding Plaintiff all witness fees, court costs and other litigation costs

                       incurred in this action, plus reasonable attorneys’ fees; and

               e.      Granting such other relief as may be just and proper.


                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues in this action so triable, except for any issues

relating to the amount of any attorneys’ fees and litigation costs to be awarded should Plaintiff

prevail on any of his claims in this action.




                                                  9
Case: 1:20-cv-00107 Document #: 1 Filed: 01/07/20 Page 10 of 10 PageID #:1




                                    RESPECTFULLY SUBMITTED,

                                    MICHAEL BARTODZIEJ

                                    By:    /s/ David B. Levin
                                           Attorney for Plaintiff
                                           Illinois Attorney No. 6212141
                                           Law Offices of Todd M. Friedman, P.C.
                                           333 Skokie Blvd., Suite 103
                                           Northbrook, IL 60062
                                           Phone: (224) 218-0882
                                           Fax: (866) 633-0228
                                           dlevin@toddflaw.com




                                   10
